DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 11-12 of Applicant’s Response, filed 07/28/2021, with respect to the 35 U.S.C. 112(b) rejections and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1, 11, and 20, the prior art does not appear to teach, in the context of the systems and methods for product recognition and delivery recited, that a plurality of images of a plurality of products are received from a plurality of merchants, wherein the products are captured in the images in a plurality of lightings, and wherein an image recognition model is trained based on these images, and is used to recommend an alternate product when a first product is determined to be unavailable, wherein the alternative products is determined based on a scoring of the image recognition model. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lo et al., "Mobile merchandise evaluation service using novel information retrieval and image recognition technology", Computer Communications 34, 120, 128, 2011; hereinafter “Lo”
 Lo generally teaches an image recognition process wherein customers may submit images of products and an image recognition model may be used to identify one or more products or alternative products for the customer, but is silent as to the training of any image recognition model based on a plurality of images of products in a plurality of lighting as received from merchants as outlined above. (Lo: 3.1, 3.1.1-3.1.3, 3.2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628